In the

    United States Court of Appeals
                For the Seventh Circuit
                    ____________________
No. 17-1840
UNITED STATES OF AMERICA,
                                                  Plaintiff-Appellee,
                                v.

NEIL C. KIENAST,
                                              Defendant-Appellant.
                    ____________________

         Appeal from the United States District Court for the
                    Eastern District of Wisconsin.
   No. 1:16-cr-00103-WCG-1 — William C. Griesbach, Chief Judge.
                    ____________________
No. 17-1989
UNITED STATES OF AMERICA,
                                                  Plaintiff-Appellee,

                                v.

MARCUS A. OWENS,
                                              Defendant-Appellant.
                    ____________________

        Appeal from the United States District Court for the
                   Eastern District of Wisconsin.
        No. 2:16-cr-00038-JPS-1 — J.P. Stadtmueller, Judge.
                    ____________________
2                                              Nos. 17-1840, et al.



No. 17-2439
UNITED STATES OF AMERICA,
                                                 Plaintiff-Appellee,

                                 v.

BRAMAN B. BROY,
                                             Defendant-Appellant.
                     ____________________

          Appeal from the United States District Court for the
                       Central District of Illinois
      No. 1:16-cr-10030-MMM-JEH-1 — Michael M. Mihm, Judge.
                      ___________________

    ARGUED FEBRUARY 6, 2018 — DECIDED OCTOBER 23, 2018
                 ____________________

    Before RIPPLE, SYKES, and BARRETT, Circuit Judges.
    BARRETT, Circuit Judge. In 2015, federal agents inﬁltrated a
child pornography website called Playpen and deployed a
computer program to identify Playpen’s users. This operation
resulted in the successful prosecution of defendants all
around the country, including Neil Kienast, Marcus Owens,
and Braman Broy, whose appeals are consolidated before us.
Kienast, Owens, and Broy, like many other defendants caught
in this sting, argue that the warrant authorizing the Playpen
searches was invalid and that the fruit of those searches—the
defendants’ identities—should therefore have been sup-
pressed. Every circuit that has considered the suppression ar-
gument has rejected it, and so do we. Even assuming that
these digital searches violated the Fourth Amendment, the
Nos. 17-1840, et al.                                          3

good-faith exception to the exclusionary rule applies. We af-
ﬁrm all three judgments.
                               I.
   In 2014, the Federal Bureau of Investigation began investi-
gating a child pornography forum called Playpen. This site
created an anonymous space for its membership of over
150,000 people to discuss, consume, and share child pornog-
raphy.
    Playpen exists solely on the dark web, so it can be accessed
only through a series of aﬃrmative steps. First, the user must
download The Onion Router (Tor) software. The Tor software
makes user information untraceable by relaying it through a
series of interconnected computers. It also allows a user to ac-
cess the Tor network, where Playpen and other “hidden ser-
vices” websites are hosted. Once on this network, a user must
enter a speciﬁc sixteen-character web address to visit Playpen.
Finally, Playpen requires visitors to create a username and
password before granting them access to its contents.
    In 2015, FBI agents gained access to Playpen’s servers and
relocated them to a government facility in the Eastern District
of Virginia. The FBI then operated the website for about two
weeks in order to observe Playpen users. But while the FBI
could observe Playpen traﬃc, Tor prevented it from identify-
ing any speciﬁc user information.
   To unmask and apprehend the anonymous Playpen users,
the FBI sought a warrant in the Eastern District of Virginia to
use a Network Investigative Technique (NIT). The NIT de-
ployed computer code instructing computers that accessed
Playpen to send identifying information to the government.
4                                           Nos. 17-1840, et al.

    In support of its warrant application to deploy the NIT, the
FBI submitted a 31-page aﬃdavit from a special agent who
specialized in child pornography cases. The aﬃdavit detailed
Playpen’s architecture and contents, explained the nature of
the Tor network, and described the numerous aﬃrmative
steps a user had to take to locate Playpen and access its con-
tents. The aﬃdavit further asserted that use of the NIT was
necessary to identify and locate the users and administrators
of Playpen, because other investigative procedures had either
failed or would likely fail.
   The aﬃdavit also provided details about the proposed
NIT. Special computer code would be added to the digital
content on the Playpen website. After a user entered a
username and password to access Playpen, the website would
cause the user’s computer to download that code. The code
would then instruct the user’s computer to send back the fol-
lowing information: (1) the computer’s IP address and the
date and time that it was determined; (2) a unique identiﬁer
to distinguish data from that of other computers accessing
Playpen; (3) the computer’s operating system; (4) information
about whether the NIT had already been delivered to the
computer; (5) the computer’s host name; (6) the operating sys-
tem’s username; and (7) the computer’s media access control
address.
    A federal magistrate judge in the Eastern District of Vir-
ginia issued the NIT Warrant in February 2015. The magis-
trate judge approved the use of the NIT to obtain information
from all “activating computers,” which the warrant described
as the computers “of any user or administrator who logs into
[Playpen] by entering a username and password.”
Nos. 17-1840, et al.                                             5

   The three defendants on appeal were such users. At vari-
ous times during the nearly two weeks that the government
hosted the Playpen servers, Neil Kienast, Marcus Owens, and
Braman Broy accessed Playpen. By entering their usernames
and passwords, they unknowingly triggered the NIT, which
unmasked their identities. Once identiﬁed, FBI agents in the
Eastern District of Virginia notiﬁed FBI regional oﬃces in the
defendants’ home districts. Local FBI agents then obtained
warrants to search the defendants’ computers and homes.
Each search unearthed child pornography.
   On the basis of evidence recovered in these searches,
grand juries charged the defendants with receiving, pos-
sessing, or viewing child pornography in violation of 18
U.S.C. § 2252A. The defendants each moved to suppress the
evidence obtained as a result of the NIT Warrant, raising as-
sorted challenges to its validity. The respective district courts
denied their motions to suppress and the defendants entered
conditional guilty pleas, reserving the right to appeal the de-
nial of their suppression motions. These appeals followed.
                                II.
    All three defendants assert that the searches performed by
the NIT violated the Fourth Amendment and that the evi-
dence obtained by them should have therefore been sup-
pressed. We need not decide, however, whether the searches
violated the Fourth Amendment. Even if they did, the district
courts did not err by declining to suppress the evidence, be-
cause the good-faith exception to the exclusionary rule ap-
plies.
   Suppression of evidence is a “last resort.” Hudson v. Mich-
igan, 547 U.S. 586, 591 (2006). It is not a personal constitutional
6                                             Nos. 17-1840, et al.

right, nor is it intended to remedy the injury of having one’s
rights violated. Davis v. United States, 564 U.S. 229, 236 (2011).
Instead, it is a judge-made rule meant to deter future Fourth
Amendment violations. Id. at 236–37. And its application has
been strictly limited by the Supreme Court.
    The Court has instructed that the exclusionary rule be lim-
ited to cases in which its deterrent eﬀect on police conduct
will outweigh its “heavy costs.” Id. at 237. Strong cases for ex-
clusion involve “deliberate, reckless, or grossly negligent dis-
regard for Fourth Amendment rights” on the part of the po-
lice. Id. at 238 (internal quotation marks omitted). In such
cases, “the deterrent value of exclusion is strong and tends to
outweigh the resulting costs.” Id. But exclusion is not appro-
priate where “the police act with an objectively reasonable
good-faith belief that their conduct is lawful.” Id. (internal
quotation marks omitted). In that type of case, “the deterrence
rationale loses much of its force, and exclusion cannot pay its
way.” Id. (internal quotation marks and citations omitted).
The ﬂagship case for this “good faith” principle is United
States v. Leon, 468 U.S. 897 (1984).
    The defendants oﬀer two major arguments against apply-
ing the good-faith exception in this case. The ﬁrst is that the
good-faith exception is categorically inapplicable when the
warrant is void ab initio (or “from the beginning”). According
to the defendants, this warrant is void because the magistrate
judge lacked the authority to issue it. Federal Rule of Criminal
Procedure 41(b)(1) authorizes a magistrate judge “to issue a
warrant to search for and seize a person or property located
within the [magistrate judge’s] district.” This warrant, they
say, extended to people and property located outside the
magistrate’s district. Defendants contend that a void warrant
Nos. 17-1840, et al.                                                    7

is tantamount to no warrant at all, nullifying the good-faith
exception. 1
    We disagree. Even if the warrant were void ab initio, we
would treat this like any other constitutional violation. We see
no reason to make the good-faith exception unavailable in
such cases. The deterrence rationale for the exclusionary rule
aims at the conduct of the police, not the conduct of the mag-
istrate judge. See Davis, 564 U.S. at 238 (focusing the cost-ben-
eﬁt analysis in exclusion cases on the “ﬂagrancy of the police
misconduct” at issue). Thus, whether the magistrate judge
lacked authority has no impact on the rule. As Leon explains,
“[p]enalizing the oﬃcer for the magistrate’s error, rather than
his own, cannot logically contribute to the deterrence of
Fourth Amendment violations.” 468 U.S. at 921; see also Her-
ring v. United States, 555 U.S. 135, 136–37 (2009) (invoking the
good-faith exception where an oﬃcer reasonably but wrongly
believed that there was an outstanding arrest warrant for the
defendant); cf. United States v. Cazares-Olivas, 515 F.3d 726, 730
(7th Cir. 2008) (concluding that even though the violation of
Rule 41 was “regrettable,” allowing the defendants to go free
on that basis “would be a remedy wildly out of proportion to
the wrong”). Other circuits have similarly held that the good-
faith exception can apply to warrants that are void ab initio.
See United States v. Levin, 874 F.3d 316, 323–24 (1st Cir. 2017);
United States v. Werdene, 883 F.3d 204, 216–17 (3d Cir. 2018);
United States v. McLamb, 880 F.3d 685, 691 (4th Cir. 2018);
United States v. Horton, 863 F.3d 1041, 1050 (8th Cir. 2017);
United States v. Workman, 863 F.3d 1313, 1319 (10th Cir. 2017);

    1
      We note that Rule 41 was amended in 2016 to expressly permit mag-
istrate judges to issue warrants such as the NIT Warrant here. See Fed. R.
Crim. P. 41(b)(6)(A).
8                                                    Nos. 17-1840, et al.

see also United States v. Master, 614 F.3d 236, 242–43 (6th Cir.
2010) (repudiating a prior pronouncement that ab initio war-
rants preclude application of the good-faith exception in light
of intervening Supreme Court precedent).
    The defendants’ second argument is that the good-faith
exception fails on its own terms because the agents did not
execute this search in good faith. 2 Leon states that the good-
faith exception might not apply in cases where: (1) “the issu-
ing magistrate wholly abandoned his judicial role”; (2) the
warrant was “so lacking in indicia of probable cause as to ren-
der oﬃcial belief in its existence entirely unreasonable”; or (3)
“a warrant [was] so facially deﬁcient” that the “executing of-
ﬁcers [could not] reasonably presume it to be valid.” Leon, 468
U.S. at 923.
    The defendants focus on the third scenario, arguing that
the oﬃcers should have recognized this warrant as facially in-
valid. They maintain that a well-trained oﬃcer, familiar with
computer investigations and associated warrants, knows that
a magistrate judge lacks the authority to authorize a warrant
outside his or her own district. This warrant permitted the of-
ﬁcers to access information originating from computers
around the country. Thus, the defendants say, the oﬃcers
should have known that the magistrate judge lacked author-
ity to issue it.
   The defendants are wrong—the oﬃcers could have rea-
sonably relied on the magistrate judge’s conclusion that this


      Sometimes, the defendants’ arguments seem centered on the agents
    2


located in the Eastern District of Virginia; other times, their arguments
drift to attack the local agents who executed the search warrants. Our anal-
ysis does not depend on which agents were allegedly at fault.
Nos. 17-1840, et al.                                                     9

warrant was consistent with Rule 41. This warrant poses dif-
ﬁcult conceptual questions about what occurred. Perhaps the
warrant impermissibly allowed the search of computers out-
side the magistrate judge’s district, as the defendants suggest.
But the government suggests another theory. It notes that un-
der Rule 41(b)(4), a magistrate judge can issue a warrant for
the installation of a “tracking device” within the district that
can track movement outside the district. Fed. R. Crim. P.
41(b)(4). The government characterizes the NIT as such a de-
vice, maintaining that its installation occurred in-district be-
cause the defendants were accessing servers located in that
district. Choosing between these frameworks has split district
courts across the country, which underscores the diﬃculty of
the question. 3 See United States v. Taylor, 250 F. Supp. 3d 1215,
1222–23 (N.D. Ala. 2017) (collecting cases). We do not decide
this question today because we hold that the good-faith ex-
ception applies in any event. But the fact that so many district
judges have diﬀered on this question is strong evidence that
any error on the part of the magistrate judge would not nec-
essarily have been obvious to the oﬃcers.
   The defendants raise other theories of bad faith. They note
that “where the oﬃcer seeking the warrant was dishonest or
reckless in preparing the aﬃdavit,” the good-faith exception
does not apply. United States v. Harris, 464 F.3d 733, 740 (7th
Cir. 2006). Owens maintains that the aﬃdavit accompanying
the NIT Warrant contained dishonest statements that omitted
material information. The aﬃdavit, for example, describes the
Playpen homepage as featuring “two images depicting

    3Two courts of appeals have held that the NIT Warrant violated Rule
41 but that the good-faith exception applied. See Werdene, 883 F.3d at 217;
Horton, 863 F.3d at 1052.
10                                          Nos. 17-1840, et al.

partially clothed prepubescent females with their legs spread
apart,” which was true as of February 18, 2015. But on Febru-
ary 19, the site administrator changed the homepage to in-
stead depict a prepubescent girl wearing a short dress. Owens
makes much of the fact that the aﬃdavit had not been up-
dated to reﬂect this change when the magistrate judge signed
the warrant on February 20. This change is immaterial. And
even if it were not, the failure to update the aﬃdavit in real
time would not begin to approach the dishonesty that Harris
describes.
    Nor do we think that the police behavior here was reck-
less. The defendants believe that the warrant was reckless be-
cause it was overinclusive. They insist that it sweeps up inno-
cent actors that stumble upon Playpen but don’t engage in
any illegal activity. But by the time such actors have down-
loaded the software needed to access the dark web, entered
the speciﬁc, sixteen-digit character jumble that is Playpen’s
web address, and logged into the site featuring at least one
sexually suggestive image of a child, we are very skeptical
that they are surprised to ﬁnd themselves on a website oﬀer-
ing child pornography.
    The record establishes that the FBI acted reasonably both
when it prepared its aﬃdavit and when it executed the search
warrants. Faced with the daunting task of apprehending tens
of thousands of individuals engaged in perverse crimes but
cloaked in anonymity through their use of Tor, the FBI devel-
oped a sophisticated tool to unmask and locate those sus-
pected criminals. The agency fully and accurately described
the NIT to the neutral and detached magistrate judge who
signed the warrant. We join the ﬁve circuits who have held the
good-faith exception applicable to this NIT Warrant. See Levin,
Nos. 17-1840, et al.                                            11

874 F.3d at 324, Werdene, 883 F.3d at 217–19; McLamb, 880 F.3d
at 689–90; Horton, 863 F.3d at 1052; Workman, 863 F.3d at 1321.
In the absence of culpable police conduct, the exclusionary
rule cannot “pay its way.” Davis, 564 U.S. at 238.
                               III.
   Kienast and Owens individually raise additional chal-
lenges to their convictions. We address these in turn.
    Kienast asserts that the district court erred by denying his
motion to compel the government to allow him to review the
NIT source code and cross-examine the FBI special agent who
created the aﬃdavit. According to Kienast, he needs this in-
formation to establish the scope of the Fourth Amendment vi-
olation. The district court rejected his motion, holding that the
information Kienast sought was immaterial to the good-faith
determination. We review a district court’s ruling on a motion
to compel discovery for abuse of discretion. Thermal Design,
Inc. v. Am. Soc'y of Heating, Refrigerating & Air-Conditioning
Eng’rs, Inc., 755 F.3d 832, 838 (7th Cir. 2014). The district court
did not abuse its discretion in holding that the discovery
sought was immaterial and “essentially a ﬁshing trip.” Testi-
mony from the FBI agent and access to the source code would
not have aﬀected the good-faith determination.
    Owens argues that the fruit of the NIT search should be
suppressed because the government’s conduct was so “outra-
geous” that it violated his right to due process. He cites Rochin
v. California, which holds that certain conduct that “shocks the
conscience” can constitute a due process violation. 342 U.S.
165, 172 (1952) (police pumping the stomach of a suspect to
obtain evidence violated due process). Owens asserts that by
operating the Playpen website after seizing it, the
12                                             Nos. 17-1840, et al.

“government distributed over a million images of child por-
nography,” which he believes qualiﬁes as “outrageous con-
duct” that shocks the conscience. His theory is that this un-
constitutional behavior “absolutely bar[s] the government
from invoking judicial processes,” which he thinks justiﬁes
suppression. United States v. Russell, 411 U.S. 423, 431–32
(1973). The district court denied relief on this ground, but it
noted a “tension” between our circuit and the Supreme Court
concerning the availability of this defense. United States v. Ow-
ens, 2016 WL 7079617, at *4 (E.D. Wis. Dec. 5, 2016).
    There is no conﬂict between our cases and the Supreme
Court’s. In United States v. Russell, the Court left open the pos-
sibility that the government’s engagement in illegal activity
might violate due process if it is “shocking to the universal
sense of justice.” 411 U.S. at 431–32. In that case, an under-
cover agent supplied the defendant with an essential ingredi-
ent for the manufacture of methamphetamine as part of an
operation to gather evidence against him. While the Court de-
termined that this conduct did not shock the conscience, it
said that it “may some day be presented with a situation in
which the conduct of law enforcement agents is so outrageous
that due process principles would absolutely bar the govern-
ment from invoking judicial processes to obtain a conviction.”
Id.
    Thus, the Supreme Court did not foreclose the “outra-
geous conduct” defense—but it did not mandate its applica-
tion either. And “[w]e repeatedly have reaﬃrmed our deci-
sion not to recognize the defense.” United States v. Smith, 792
F.3d 760, 765 (7th Cir. 2015); see also United States v. Stallworth,
656 F.3d 721, 730 (7th Cir. 2011) (“Outrageous government
conduct is not a defense in this circuit.”). Our cases are
Nos. 17-1840, et al.                                         13

consistent with those of the Court and they control here. And
in any event, the defense would do Owens no good even if it
were available. In Russell, the defendant was the victim of the
government’s allegedly outrageous conduct. Russell, 411 U.S.
at 431–32. Here, Owens does not charge the government with
harming him; he complains that the government’s allegedly
outrageous conduct harmed the children whose images were
distributed while the government operated the server. Ow-
ens’s argument is itself more than a little outrageous: he seeks
to shield himself from prosecution because the children he
victimized were allegedly victimized by someone else too.

    Owens makes one last pitch: he asks us to remand his case
for a Franks hearing. In Franks v. Delaware, the Court held that
the Fourth Amendment entitles a defendant to an evidentiary
hearing when a defendant makes a substantial preliminary
showing that the police procured a warrant to search his
property with intentional or reckless misrepresentations in
the warrant affidavit and such statements were necessary to a
finding of probable cause. 438 U.S. 154, 171–72 (1978). The dis-
trict court rejected Owens’s argument because it found that
Owens failed to make the requisite “substantial preliminary
showing” to justify a hearing. Owens, 2016 WL 7079609, at *7.
We agree with the district court. As we explained, law en-
forcement made no reckless misrepresentations. Owens fur-
ther gives us no “firm and definite” reasons, under the requi-
site clear error review, why the district court erred. United
States v. Pace, 898 F.2d 1218, 1226–27 (7th Cir. 1990). The dis-
trict court, armed with all the information that we reviewed,
made a reasoned determination to deny Owens a Franks
14                                          Nos. 17-1840, et al.

hearing.

                              IV.

   The arguments that the defendants raise on appeal con-
cerning the constitutionality of the NIT Warrant all lead to the
same outcome: the agents acted in good-faith reliance on the
NIT Warrant, and there is nothing to deter by applying the
exclusionary rule. The defendants’ distinct arguments are
without merit. Each defendant’s judgment of conviction is ac-
cordingly AFFIRMED.